Per Curiam.

The first sentence of R. C. 4123.519 provides, in part: ‘ ‘ The claimant or the employer may appeal a decision of the Industrial Commission in any injury case, other than a decision as to the extent of disability, to the Court of Common Pleas * * This statutory provision clearly vests Courts of Common Pleas with general jurisdiction over decisions of the Industrial Commission in injury cases. Ford’s action in the Court of Common Pleas of Cuyahoga County is undisputably an attempt to have that court review a decision of the Industrial Commission in an injury case. Appellee judge made an initial determination, in denying appellant’s motion to dismiss, that the Court of Common Pleas had jurisdiction to review the decision.
The impropriety of reviewing that determination in a prohibition action is stated in the third paragraph of the syllabus in State, ex rel. Miller, v. Court of Common Pleas (1949), 151 Ohio St. 397, 86 N. E. 2d 464:
“A court having general jurisdiction of the subject matter of an action has authority to determine its own jurisdiction on issue raised, and a party challenging its jurisdiction has a remedy at law in appeal from an adverse holding of the court that it has such jurisdiction, and may not maintain a proceeding in prohibition to prevent the prosecution of such action.” See, also, State, ex rel. Dickison, v. Court of Common Pleas (1971), 28 Ohio St. 2d 179, 277 N. E. 2d 210; State, ex rel. Indus. Comm., v. Holt (1938), 134 Ohio St. 25, 15 N. E. 2d 543.
Therefore, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

0 ’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and; P. Brown, JJ., concur.